70 F.3d 1279
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert B. REICH, Secretary of Labor, United StatesDepartment of Labor, Plaintiff-Appellee,v.LOCAL 652, LABORERS' INTERNATIONAL UNION OF NORTH AMERICA,AFL-CIO, Defendant-Appellee,v.Crispin G. PEREZ;  Ralph Flores;  Paul Gonzalez,Applicants-Appellants.
No. 94-55402.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 13, 1995.Decided Nov. 21, 1995.

Before:  FLETCHER, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
Members of Local 652 brought concerns to the Secretary of Labor about a June 1993 mail ballot election.  The Secretary filed an action against the Local seeking to invalidate the election and hold a new, supervised election in its place.


3
Shortly after the members sought to intervene in the suit, the Secretary and the Local settled.  The district court subsequently approved the settlement, which called for a new election (as to some officers) under the supervision of the Secretary, and denied the members' motion to intervene as moot.


4
We affirm.  The members properly brought their concerns to the Secretary who brought suit to address those concerns.  The members did not attempt to intervene, however, until several weeks after the Secretary filed his complaint, when settlement was imminent.  The members' complaint did not confine itself to the claims made by the Secretary, as required by Trbovich v. United States Workers, 404 U.S. 528, 537 (1972) (holding that the Secretary controls scope and direction of Title IV suits).  The district court accordingly was not required to grant the intervention prior to approving the settlement.  After the settlement, the intervention claim became moot.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3